Citation Nr: 1455580	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO. 12-20 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

(The issues of entitlement to an increased initial rating for a low back disability and for gastroesophageal reflux disease are addressed in a concurrently but separately issues Board decision).


REPRESENTATION

Veteran represented by:	Frederic J. Artwick, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2005 to March 2009.

This matter comes before the Board of Veterans' Appeals Board on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was previously represented by a different attorney.  However, in a letter dated April 1, 2011, the Veteran revoked his previous designation of attorney and appointed Frederic Artwick with respect to the PTSD claim only.


FINDING OF FACT

During the entire period on appeal, the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

During the entire period on appeal, the criteria for a disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran.

The Veteran was provided with VA examinations in March 2009 and May 2012.  The Board finds that the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his PTSD under the applicable rating criteria.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Increased Rating - PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate ratings for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

Service connection for PTSD was granted in the August 2009 rating decision on appeal with a 10 percent initial rating granted, effective from March 15, 2009.  The evaluation was increased to 30 percent in a subsequent June 2012 rating decision.  The Veteran contends that an initial evaluation exceeding 30 percent is warranted.  The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

In March 2009 the Veteran underwent a VA examination.  The Veteran reported that he lived with his wife whom he had been married to for 4 years.  He also reported that they had a positive relationship.  The Veteran stated that he enjoyed fishing and hunting, and that he kept in regular contact with 6 close friends.  No suicide attempts were reported.  A physical altercation involving a traffic incident occurred in 2007.  The Veteran's thought process, speech, and psychomotor activity were unremarkable.  His appearance was neatly groomed and hygiene was normal. Affect and mood were normal and he denied delusions.  No suicidal ideations, homicidal thoughts, or inappropriate behavior were reported.  The Veteran endorsed symptoms of hypervigilance, increased startle response, irritability, difficulty concentrating, and difficulty sleeping.  The examiner found that the Veteran's PTSD symptoms resulted in clinically significant distress or impairment in social, occupational or other areas of functioning.  The examiner ultimately diagnosed the Veteran with PTSD and a GAF score of 68 was assessed.

A second VA examination was conducted in May 2012.  At the examination the Veteran reported that he continued to cohabitate with his wife but that they were seeing a marriage counselor.  He reported being fired from his previous employment due to conflict with co-workers.  The Veteran continued to experience vivid nightmares and restless sleep.  He also endorsed symptoms of depression, anxiety, irritability, trouble concentrating, detachment, restricted range of affect, hypervigilance, and an exaggerated startle response.  The examiner indicated that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A GAF score of 60 was assessed.

The Veteran also received VA treatment for his PTSD.  A June 2010 psychological evaluation report reflects that the Veteran's mood was euthymic with congruent affect.  His attention and concentration were poor and on occasion would forget how he arrived at a destination.  The Veteran was noted to be depressed, hypervigilant, and was unable to tolerate crowds.  He denied any suicidal or homicidal ideation but reported being emotionally numb.  The Veteran continued to experience difficulty initiating and maintaining sleep with nightmares and dreams related to combat experiences.  He reported low frustration tolerance and anger outbursts.  He endorsed anxiety but denied any panic attacks.  He reported that his dreams are distressing to him and he is acting or feeling as if the traumatic events were recurring almost every day.  As a result he tries to avoid any thought, effort, or conversation associated with the trauma.  The clinician assessed a GAF score of 50.

The Veteran also submitted a statement in August 2012 detailing the effects of his PTSD symptoms.  Most notable were statements made by his wife that reflect the extent of the Veteran's anger.  According to his wife, the Veteran would become so angry that she would be forced to hide in her car out of fear.  She also reported that the Veteran has trouble being around crowds and is hypervigilant.  She indicated that their marriage was strained and close to ending.  She further stated that the Veteran's friends no longer wished to spend time with him.

The August 2012 correspondence also contains a statement from the Veteran's employer.  The employer reported that the Veteran is quick to anger and difficult to work with.  He further stated that the Veteran is inefficient at work and that the only reason he was still employed is because he is a family friend.

Lastly, an October 2012 report of contact reflects that the Veteran was divorced from his wife in September 2012.

The Veteran was assigned an initial 30 percent disability rating, effective March 15, 2009 for his PTSD.  The Board finds that the evidence more closely approximates a 50 percent disability rating, and no higher, for the entire period on appeal and a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.  The evidence reflects that the Veteran experienced the following symptoms: difficulty sleeping; nightmares; extreme startle response; anger; difficulty concentrating; depression; anxiety; and avoidance behavior.  He also reported feeling detachment and a diminished interest or participation in activities.  The Veteran's wife reported that the Veteran experienced frequent outbursts of anger and that he was becoming socially isolated as a result of his behavior.  It is also noted that the Veteran's marriage ended in September 2012.  The statements from the Veteran's employer reflect that he experienced reduced reliability and productivity while at work.  As such, the Board finds that the Veteran's symptoms more closely approximate a 50 percent rating for the entire period.

The evidence does not reflect that a higher rating for PTSD is warranted.  In regard to his social and occupational status, the Veteran has reported that he has recently been divorced from his wife.  Additionally, as described, the Veteran's ex-wife reported that his friends were reluctant to spend time with him due to the Veteran's behavior.  Further, the June 2010 VA treatment report indicated that the Veteran cannot tolerate crowds.  With regard to his occupational status, the Veteran continues to be employed, albeit in a protected fashion.  His employer's statements reflect that he experiences inefficiencies at work due to frequent conflicts with fellow employees.  While this is certainly evidence of social and occupational impairment, his symptoms are not so severe as to warrant a 70 percent rating.  Specifically, at the March 2009 examination, the Veteran reported having six close friends whom he spent time with frequently.  Additionally, the May 2012 examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  At no point during the period did the Veteran exhibit symptoms of spatial disorientation, neglect of personal appearance, panic attacks, or deficiencies in judgment, thinking, or mood.  Moreover, GAF scores from this period were 50, 60, and 68.  The Board finds the GAF score of 50 to be inconsistent with the other evidence during this period.  As described above, the symptoms reported by the Veteran and observed at the June 2010 psychological evaluation closely mirror those symptoms reported at the March 2009 and May 2012 examinations, where GAF scores of 68 and 60 were assessed, respectively.  Scores of 60 to 68 are indicative of mild to moderate symptom severity that more closely approximates a 50 percent rating.  Thus, the Board finds that the probative evidence of record shows that the Veteran's PTSD is mild to moderate in degree, and reflects occupational and social impairment and symptoms consistent with a 50 percent disability rating, and no higher. 

In sum, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time during the period on appeal.

V. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the schedular rating in this case is adequate.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

Further, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence reflects that the Veteran has been employed at various intervals during the appeal period.  Moreover, there is no indication in the record, either from the Veteran or a VA examiner, that the Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities.  The Veteran has also not asserted that he is unemployable as a result of his PTSD.  Accordingly, the Board concludes a claim for TDIU has not been raised.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD), and no higher, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


